HELD BY THE COURT
(BETTS, District Judge).
That the libellant gives no proof of such exigency as would give him a lien upon the vessel for the anchor, under the ruling in the case of Pratt v. Reed [19 How. (60 U. S.) 359], recently decided in the United States supreme court. That, no obligation against the vessel having been created by the sale, the vendor cannot sustain an action against her owner for supplies because of his ownership, .without proving that the purchase was his personal act or made by his authorized agent. That if McGee did tell the libellant he was authorized by the respondent to buy the anchor, no authority for that declaration is shown, as he was appointed master by Kings-land, and sailed her on shares with Kings-land; and Kingsland testifies that he never authorized him to make such statements. On the contrary, the testimony goes clearly to prove that the respondent only held a mortgage interest in the sloop, and that the title was all the time in Kingsland. That there is, accordingly, no foundation in law or fact for the action. Libel dismissed, with costs.